UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2198


DEBRA MAYES,

                 Plaintiff - Appellant,

          v.

GRAPHIC PACKAGING INTERNATIONAL,

                 Defendant – Appellee,

          and

RENEE TIPPENS,

                 Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00410-RJC-DSC)


Submitted:   February 16, 2012              Decided:   February 28, 2012


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debra Mayes, Appellant Pro Se.    Mason Gardner Alexander, Jr.,
Margaret Kingston,    FISHER & PHILLIPS, LLP, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Debra     Mayes        appeals       the    district        court’s     order

granting   the    Defendant’s       motion      for    summary       judgment    in    her

civil   action.      We   have       reviewed         the    record     and     find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.            See Mayes v. Graphic Packaging Int’l,

No. 3:10-cv-00410-RJC-DSC (W.D.N.C. Oct. 28, 2011).                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the   materials          before    the     court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2